Citation Nr: 1116184	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-00 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for an ankle disability.

2.  Entitlement to service connection for lipomas, including as due to asbestos exposure.

3.  Entitlement to service connection for a bilateral eye disability.

4.  Entitlement to service connection for nerve damage.

5.  Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1984 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  Although the Veteran initially requested a Central Office Board hearing when he perfected a timely appeal in January 2009, he failed to report for this hearing in January 2011.  Thus, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2010).

The issues of entitlement to service connection for a bilateral eye disability, nerve damage, lumbosacral strain, and for lipomas, including as due to asbestos exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The competent evidence shows that the Veteran's current complaints of ankle pain are not attributable to active service or any incident of service, to include an in-service ankle sprain in July 1987.



CONCLUSION OF LAW

An ankle disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in October 2006 and in May and June 2007, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for an ankle disability.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the October 2006 and May and June 2007 VCAA notice letters issued in this appeal, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Veterans Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, all of the VCAA notice was issued to the Veteran prior to the currently appealed rating decision issued in August 2007; thus, all of this notice was timely.  Because the appellant's claim of service connection for an ankle disability is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he failed to report for his Central Office Board hearing in January 2011.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.

The Board notes that the Veteran reported at his VA examination in October 2007 that he was in receipt of Social Security Administration (SSA) disability benefits for a low back disability and for nerve damage incurred as a result of a worker's compensation injury.  The competent evidence shows that the Veteran fell and injured his low back in February 1999 while at work.  He subsequently reported to his post-service treating physicians that he had stopped working after this on-the-job injury and had filed for SSA disability benefits.  The Veteran does not contend, and the evidence does not show, that he is in receipt of SSA disability benefits for an ankle disability.  VA normally has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this case, because the Veteran has reported that he is receiving SSA disability benefits for nerve damage and for a low back disability and not for an ankle disability, the Board finds that there is no reasonable possibility that these records would be relevant to the service connection claim for an ankle disability adjudicated in this decision.  Further, neither the Veteran nor his service representative has identified his SSA records as evidence relevant to this claim.  The Veteran's claims file also contains significant medical evidence, including VA and private examination reports and outpatient treatment records.  Because there is no indication in the claims file that the Veteran's SSA records potentially are relevant to the claim of service connection for an ankle disability, and because the Veteran has not identified any SSA records as relevant evidence which VA should attempt to obtain under the VCAA's duty to assist, the Board finds that a remand to obtain SSA records is not required with respect to this claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claim(s) on appeal).

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is no competent evidence, other than the Veteran's statements, which indicates that an ankle disability may be associated with service or any incident of service, to include an in-service ankle sprain in July 1987.  The competent evidence also shows that the Veteran's current complaints of ankle pain are not attributable to active service.  The Veteran also is not competent to testify as to etiology of this disability as it requires medical expertise to diagnose.  Thus, the Board finds that examination is not required even under the low threshold of McLendon.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred an ankle disability during active service.  He also contends that he was treated for an ankle disability during active service and continued to experience ankle pain since service separation.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an ankle disability.  Despite the Veteran's assertions to the contrary, there is no competent evidence that his current complaints of ankle pain are attributable to active service.  The Veteran's service treatment records show that, at his enlistment physical examination in July 1983, clinical evaluation of the ankles was normal.  The Veteran denied any pre-service ankle disability.

On outpatient treatment in July 1987, the Veteran complained of pain in all of the left lateral malleolus and lateral lower leg.  He reported twisting his left ankle the night before while going down ladder steps which had been slippery with oil.  He stated that he slipped, causing inward turning of his left ankle.  Objective examination showed no edema, deformity, or dislocation, full range of motion and strength, and mild tenderness on lateral deviation and flexion.  The assessment was primary sprain of the left ankle.  He was placed on limited duty for 72 hours with no prolonged standing or walking.

On periodic physical examination in May 1988, clinical evaluation of the Veteran's ankles was normal.  At his separation physical examination in August 1992, clinical evaluation of the Veteran's ankles was normal.  He denied any relevant in-service history.

The post-service medical evidence shows that, although the Veteran has been treated for ankle complaints since his service separation, his complaints of ankle pain are not attributable to active service.  For example, on private outpatient treatment in April 2002, the "clinical diagnosis or information desired" indicated that the Veteran had fallen and experienced foot and ankle swelling.  X-rays of the left ankle taken in April 2002 showed no evidence of fracture or subluxation.

The Veteran reported to a private hospital emergency room (ER) in May 2006 complaining of sudden onset of left ankle swelling and worsening left ankle pain for the previous 24 hours.  He described his left ankle pain as excruciating.  He denied any trauma.  Physical examination showed his left ankle was red and swollen with surrounding subcutaneous tenderness, redness extending up the left leg in a circumferential fashion and down on to his foot, an exquisitely tender ankle diffusely, effusion, and diminished range of motion in the ankle.  X-rays of the left ankle were normal.  The Veteran's uric acid was elevated.  The ER physician stated that, because of the Veteran's elevated uric acid, it was most likely that he had gout.  The diagnosis was acute gouty arthritis of the left ankle.

The Board acknowledges the Veteran's continuing complaints of ankle pain which he attributes to his in-service left ankle sprain.  With the exception of treatment for a left ankle sprain in July 1987, however, the Veteran's service treatment records otherwise are completely silent for any complaints of or treatment for an ankle disability during active service.  It appears that the Veteran's in-service left ankle sprain was acute, transitory, and resolved with in-service treatment as clinical evaluation of his ankles was normal on periodic physical examination in May 1988 and at his separation physical examination in August 1992 when he denied any relevant in-service medical history.  Although the Veteran has been treated since service separation for ankle complaints (diagnosed as acute gouty arthritis), and although he still complains of ankle pain, the competent evidence does not indicate that any current ankle disability is related to active service or any incident of such service, to include his in-service left ankle sprain in July 1987.  The Veteran's post-service ankle complaints in April 2002 and in May 2006 also appear to have been acute, transitory, and resolved with treatment.  The Board notes that the Veteran did not report, and the post-service treating physicians who saw him in April 2002 and in May 2006 did not indicate, any relevant in-service history of an ankle disability.  Nor did these physicians provide any medical nexus opinion relating the Veteran's post-service ankle disability to active service or any incident of service.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates an ankle disability to active service or any incident of service.   Absent competent evidence, to include a medical nexus, relating the Veteran's ankle disability to active service or any incident of service, to include his in-service left ankle sprain in July 1987, the Board finds that service connection for an ankle disability is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of an ankle disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the ankle (pain and limited motion) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of an ankle disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of an ankle disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that this disability began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of an ankle disability.  Specifically, the service separation examination report reflects that the Veteran was examined and his ankles were found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to an ankle disability for several years following active service.  The Board emphasizes the multi-year gap between discharge from active service (1992) and initial reported symptoms related to an ankle disability in 2006 (a 14-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including a low back disability, tonsillectomy, and a hiatal hernia with acid reflux.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the ankle.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran sought to establish medical care with Richard Lee-Ching, M.D., after service in January 1993, a few months after his service separation in September 1992, he did not report the onset of ankle symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Dr. Lee-Ching noted that the Veteran denied experiencing any injuries and any major medical problems at this "get-acquainted evaluation."  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.   He also did not claim that symptoms of his claimed ankle disability began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an ankle disability is denied.


REMAND

The Veteran has contended that he incurred a bilateral eye disability, nerve damage, lumbosacral strain, and lipomas, including as due to asbestos exposure during active service.  As will be explained below, the Board finds that additional development of these claims is required before any of them can be adjudicated on the merits.  

Bilateral Eye Disability

The Veteran's service treatment records show that, on outpatient treatment in December 1986, he complained that, while cleaning up a battery acid spill, some of the acid splashed in his face.  Objective examination showed visual acuity was 20/20 in both eyes and small scratches on the sclera of the right eye.  The assessment was burn to the right eye sclera.  The Veteran's right eye was patched.

In April 1987, the Veteran complained that he had gotten cleaning detergent in his right eye.  Objective examination showed that his right eye was red and tearing and he was photophobic.  The assessment was chemical irritation in the right eye.  The Veteran's right eye was flushed with normal saline.  Fluoroscopic stain revealed corneal irritation at 0300 and 1200.  The Veteran was given a solution to place in his right eye every 2 hours until it improved.  The Veteran denied any relevant in-service history of eye problems at his separation physical examination in August 1992 and clinical evaluation showed that his vision was 20/25 in the right eye and 20/20 in the left eye.

The post-service medical evidence shows that the Veteran reported to a private hospital ER in February 1997 complaining of a foreign body to the left eye, decreased left eye vision, and left eye pain.  Physical examination showed his pupils were equal, extraocular movements were intact, and a small, black foreign body was in the left eye in the mid-field.  Two drops of an ophthetic was applied to the left eye and the foreign body was removed with minimal difficulty.  The diagnosis was foreign body to the left eye which was removed.  

The Veteran reported to a private hospital ER again in October 1998 complaining that a piece of paint went in to his left eye and caused left eye pain.  He reported that he was doing some work and apparently a piece of paint came off of a tool and fell in to his left eye while he was at work.  He tried to pick the paint out and got most of it out of his left eye.  He did not have any blurred vision or difficulty seeing, although he thought that there still was a piece of paint in his left eye under the eyelid because he had continuous eye irritation.  Physical examination showed an entirely normal right eye, both pupils equal, round, and reactive to light and accommodation, intact extraocular movements, somewhat injected conjunctivae on the left eye, and 20/20 vision bilaterally.  Ophthaine was placed in the left eye and it was irrigated.  No foreign body was noted.  The lid was everted and no foreign body was noted.  The fluorescent stain revealed a small corneal abrasion present just at the lower limbus of the inferior margin of the cornea in the left eye.  The Veteran's vision was clear and there was no involvement of the central cornea.  He was double-patched with tobramycin ointment and sent home.  He was advised to keep the eye patches on until the next morning.  The diagnosis was corneal abrasion secondary to corneal foreign body in the left eye.

The Veteran reported to a private hospital ER again in September 2003 with complaints that included pink eye in both eyes.  He had been using family eye drops in his eyes without relief.  Physical examination showed pupils equal, round, and reactive to light and accommodation, intact extraocular movements, intact lids and lashes bilaterally, diffusely pink conjunctiva, and minimally injected sclera bilaterally.  The diagnoses included bilateral conjunctivitis.

On private outpatient treatment in April 2009, the Veteran's complaints included that he could not drive at night due to blurred vision.  Physical examination showed his conjunctiva and lids were normal.  The assessment included visual disturbances.

The Board notes that the Veteran is competent to report that he currently experiences blurred vision.  There also is a competent diagnosis of visual disturbances which may be related to the Veteran's in-service eye problems (diagnosed as burn to the right eye sclera and chemical irritation in the right eye).  Given the foregoing, and in light of McLendon, the Board finds that, on remand, the Veteran should be scheduled for VA examination to determine the nature and etiology of his bilateral eye disability.  See McLendon, 20 Vet. App. at 79.

Nerve Damage and Lumbosacral Strain 

The Veteran also has contended that he incurred lumbosacral strain and nerve damage during active service.  He alternatively contends that his current lumbosacral strain and nerve damage are related to active service.  The VA examination report dated in October 2007 indicates that the Veteran reported to this VA examiner that he was in receipt of Social Security Administration (SSA) disability benefits for a low back disability and for nerve damage incurred as a result of a worker's compensation injury.  The competent evidence shows that the Veteran fell and injured his low back in February 1999 while at work.  He subsequently reported to his post-service treating physicians that he had stopped working after this on-the-job injury and had filed for SSA disability benefits.  

The Board notes that the Veteran's SSA records may contain competent medical evidence supportive of his claims of service connection for lumbosacral strain and for nerve damage.  The Board also notes that VA normally has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits unless, as discussed above, there is no reasonable possibility that these records are relevant to the claim on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); compare Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  In this case, because the Veteran has reported that he is receiving SSA disability benefits for a low back disability and for nerve damage, the Board finds that, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.

The Veteran also has reported that he has been awarded worker's compensation for the back and nerve damage disabilities incurred following an on-the-job injury in February 1999.  When he filed his claims in September 2006, however, he reported that he had never filed a claim with the federal Office of Workers' Compensation (OWCP).  Thus, on remand, the Board finds that the Veteran also should be asked to submit any records in his possession concerning his workers' compensation claim and/or to identify the appropriate state agency which should be contacted by VA for these records.

The Board notes that the Veteran is competent to report that he currently experiences a low back disability and nerve damage which are related to his in-service low back problems.  The Veteran also was diagnosed as having lumbosacral strain following VA examination in October 2007 which may be related to the Veteran's in-service complaints of low back pain.  Given the foregoing, and in light of McLendon, the Board finds that, on remand, the Veteran should be scheduled for VA examination(s) to determine the nature and etiology of his lumbosacral strain and nerve damage.  See McLendon, 20 Vet. App. at 79.

Lipomas

Finally, with respect to the Veteran's service connection claim for lipomas, including as due to asbestos exposure, the Board notes that, despite the Veteran's assertions to the contrary, his service treatment records show that he was not exposed to asbestos at any time during active service.  These records show instead that the Veteran denied any relevant pre-service medical history and clinical evaluation was normal at his enlistment physical examination  in July 1983.  In November 1984, the Veteran signed a statement indicating that he had never been exposed to any operations involving asbestos materials.  This statement was included in his service treatment records.

On outpatient treatment on April 28, 1987, the Veteran complained of pain in the right posterior neck with a lump at that location.  He denied any history of injury or trauma and reported that the mass had been present for 2 months and painful for a few weeks.  Objective examination showed a subcutaneous mass on the right posterior cervical region lateral to C2, approximately 2 centimeters (cm) in diameter, and fluctuant.  The assessment was possible fatty mass.  

On April 29, 1987, the Veteran complained that the mass on his neck was increasingly tender although it was stable in size.  Physical examination showed a distinct mass at C3 superficial to the trapezius that was mobile and not fluctuant.  The assessment was adenitis.  The Veteran was advised to use hot soaks twice daily.

In June 1987, it was noted that there had been no improvement in the Veteran's left cervical mass.  Objective examination showed a 1-2 cm soft mass at C2-3 level on the left, no erythema or increased warmth to the touch, and it appeared superficial to the trapezius muscle.  The assessment was left posterior cervical adenopathy versus lipoma.  The Veteran was given a surgical consult for evaluation and possible removal.

A July 1987 surgical consult indicated that, on clinical examination, there was a soft mobile lump consistent with lipoma on the back of the Veteran's neck.  The Veteran had surgery which confirmed that the mass was a simple lipoma and it was excised.

On periodic physical examination in May 1988, the Veteran denied any relevant medical history and clinical evaluation was normal.

The Veteran completed an "Asbestos Survey Questionnaire" in September 1990 in which he denied being exposed to any operations involving asbestos-containing materials.  An in-service examiner concluded that probable exposure to asbestos had not occurred.  

At his separation physical examination in August 1992, clinical evaluation was normal except for a cyst scar which was not considered disabling.  The Veteran reported that he had had a cyst removed during service and denied all other relevant medical history.

The Veteran's post-service medical records show that, on private outpatient treatment in January 1997, his complaints included a lump on the right side of his neck.  He reported that he had had cysts removed from his neck which were lipomas.  He also reported that the lump on his neck was getting bigger and apparently was a lipoma.  The Veteran was referred to a surgeon for excision of the lump on his neck.  After the cyst on the back of his neck was removed surgically, a private pathology report dated in February 1997 confirmed that it was a lipoma.

In August 2003, the Veteran complained that the cyst on the back of his neck and returned and wanted it excised again.  A history of a previous cyst excision was noted.  Physical examination showed a mass at the old surgical scar site which appeared to be a recurrent cyst on the posterior aspect of the neck.  The assessment was recurrent cyst on the posterior aspect of the neck.  Excision of the cyst was recommended.

On VA examination in October 2007, no relevant complaints were noted.  The Veteran's history of a lump on the back of his neck beginning in 1986 was noted.  He denied any in-service treatment for this problem.  He reported that both of the lumps on the back of his neck had been removed surgically and had been diagnosed as lipomas.  He denied experiencing any problems since the lipomas had been removed surgically.  The lipomas also had no effect on his work or daily activities.  Physical examination showed no visible scars on the back of his neck from lipoma excisions.  The assessment included lipomas which had been excised and were resolved with no effect on work or daily activities.

The Board notes that the Veteran is competent to report that his lipomas are related to active service and/or were caused by his alleged in-service asbestos exposure.  The post-service medical evidence shows that the Veteran's lipomas continue to reoccur although there are gaps of several years in between his post-service surgical excisions.  Given the foregoing, and in light of McLendon, the Board finds that, on remand, the Veteran should be scheduled for VA examination to determine the nature and etiology of his claimed lipomas.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for a bilateral eye disability, nerve damage, lumbosacral strain, and/or lipomas, including as due to asbestos exposure, since his separation from active service.  The Veteran and/or his service representative also should be asked to provide the name and complete mailing address of the state agency responsible for his workers' compensation claim.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  If, and only if, the Veteran and/or his service representative provides the name and complete mailing address of the state agency responsible for his workers' compensation claim, then the RO/AMC should contact that agency and request the Veteran's complete records, including any administrative decision(s) on his application for workers' compensation benefits and all underlying medical records which are in the possession of the relevant agency.  A copy of any request(s), and any reply, to include any records obtained, must be included in the claims file.


3.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

4.  After receiving the above evidence, to the extent available, schedule the Veteran for appropriate VA examination(s) to determine the nature and etiology of his claimed bilateral eye disability.  The claims file must be provided for review by the examiner(s).  All appropriate testing should be conducted.  Based on a review of the claims file and the results of the Veteran's physical examination, the examiner(s) is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current bilateral eye disability, if diagnosed, is related to active service or any incident of service, to include an in-service burn to the right eye sclera and chemical irritation in the right eye.  A complete rationale must be provided for any opinion(s) expressed.

5.  After receiving the above evidence, to the extent available, schedule the Veteran for appropriate VA examination(s) to determine the current nature and etiology of his lumbosacral strain.  The claims file must be provided for review by the examiner(s).  All appropriate testing should be conducted.  Based on a review of the claims file and the results of the Veteran's physical examination, the examiner(s) is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current lumbosacral strain, if diagnosed, is related to active service.  The examiner(s) is advised that the Veteran has reported that he injured his lumbosacral spine when he fell at work in February 1999.  A complete rationale must be provided for any opinion(s) expressed.

6.  After receiving the above evidence, to the extent available, schedule the Veteran for appropriate VA examination(s) to determine the current nature and etiology of his claimed nerve damage.  The claims file must be provided for review by the examiner(s).  All appropriate testing should be conducted.  Based on a review of the claims file and the results of the Veteran's physical examination, the examiner(s) is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current nerve damage, if diagnosed, is related to active service.  The examiner(s) also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's lumbosacral strain caused or aggravated (permanently worsened) any current nerve damage, if possible.  A complete rationale must be provided for any opinion(s) expressed.

7.  After receiving the above evidence, to the extent available, schedule the Veteran for appropriate VA examination(s) to determine the current nature and etiology of his lipomas, including as due to asbestos exposure.  The claims file must be provided for review by the examiner(s).  All appropriate testing should be conducted.  The examiner(s) is advised that the Veteran's service treatment records indicate that he was not exposed to asbestos at any time during active service.  Based on a review of the claims file and the results of the Veteran's physical examination, the examiner(s) is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current lipomas, if diagnosed, are related to active service.  The examiner(s) also is asked to determine whether, and to what, any scarring is present following surgical excision of the Veteran's lipomas.  If scarring is present, then the examiner(s) is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current scarring is related to the Veteran's in-service lipoma removal in 1987.  A complete rationale must be provided for any opinion(s) expressed.

8.  Thereafter, readjudicate the Veteran's claims of service connection for a bilateral eye disability, lumbosacral strain, nerve damage, and for lipomas, including as due to asbestos exposure.  If the benefits sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


